— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed for over four years as a special officer with the New York City Human Resources Administration. The duties of a special officer, which has the status of a peace officer, involve patrolling and maintaining order in certain government buildings. Upon pleading guilty in North Carolina to a misdemeanor charge involving the possession of cocaine, claimant was brought up on disciplinary charges which ultimately led to his termination. At the hearing, rules and procedures were introduced into evidence indicating that employees can be disciplined if they engage in, inter alia, criminal conduct on or off the employer’s premises. Claimant’s employment as a special officer required honesty, integrity and good moral character. Because his conduct in North Carolina raised questions as to his integrity, it related to his employment within the meaning of the Labor Law (see, Matter of Bruggeman [Roberts] 101 AD2d 973, lv denied 63 AD2d 608; Matter of Gill [New York Tel. Co. — Ross] 78 AD2d 749). Under the circumstances, the finding of the Unemployment Insurance Appeal Board that claimant’s actions constituted misconduct is supported by substantial evidence and must be upheld (see, Matter of Mora [Hartnett] 175 AD2d 442).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.